                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                         Case No. 19-cr-10132-IT

 EDWIN AMAYA MEJIA ALVARADO,
    a/k/a “Duende,”
               Defendant.


                               JOINT STATUS REPORT

       The United States, joined by defendant Edwin Amaya Mejia Alvarado, files this

status report as part of the transfer of this case from the Magistrate Judge to the District

Judge for an initial status conference before the District Judge. The parties believe that

they are still significant steps away from being ready for trial, but the parties hope that

this status report will assist the District Judge in overseeing further pretrial proceedings.

       I.     Nature of the Charges

       This is a complex case involving allegations of participation in a wide-ranging

RICO or racketeering conspiracy in violation of 18 U.S.C. § 1962(d). In particular, the

indictment alleges that defendant Edwin Amaya Mejia Alvarado, a/k/a “Duende,” is a

member of a criminal organization known as La Mara Salvatrucha or MS-13. See

generally Indictment, Dkt. No. 1.

       “Members and associates of MS-I3 have engaged in acts of violence, including

murder, attempted murder, robbery, and assault, as well as other criminal activity,

including narcotics trafficking, firearm possession, robbery, witness tampering, and

witness retaliation.” Id. at ¶ 1. From a time unknown until November 2018, the defendant

and other known and unknown co-conspirators participated in the affairs of the MS-13

enterprise through a pattern of racketeering activity. Id. at ¶ 6.
                                             1
       The alleged pattern of racketeering activity by the MS-13 enterprise consisted of

acts involving murder, assault with intent to murder, attempted murder, and conspiracy

to murder under Massachusetts law. Id. at ¶ 7. As part of the conspiracy, the defendant

agreed with others that some member of MS-13 would commit at least two racketeering

acts in the conduct of the affairs of the enterprise. Id. at ¶ 8.1

       II.    Investigation into Uncharged Conduct

       The charges, even as currently alleged, are very serious and complicated. The case

is further complicated because the government has informed the defendant that he is the

subject of an ongoing investigation into an uncharged murder that law enforcement

believes was committed by MS-13 members against a suspected gang rival. In addition to

producing discovery about the RICO conspiracy charge—in which the defendant is alleged

to have conspired and participated in the affairs of the MS-13 enterprise—the government

has now begun to produce discovery about the uncharged murder because it may be

relevant to both the charged conspiracy and to uncharged activity that is important for

both sides to evaluate when making informed decisions about next steps.

       The government anticipates that its investigation into the defendant will continue

in the months ahead. Among other things, the government has informed the defendant

that the government may seek to obtain a sample of the defendant’s DNA as part of the

ongoing investigation into uncharged conduct.



1      This case is one of a series of MS-13 prosecutions that have been brought in the
District of Massachusetts in recent years. See, e.g., United States v. Recinos Garcia et al.,
15-cr-10338-FDS (charging 61 members and associates of MS-13 with various serious
felonies; to date, approximately 50 defendants have been convicted in that case, with
approximately 20 defendants held responsible for RICO conspiracy that included their
participation in murder). See also United States v. Lopez Flores et al., 18-cr-10450-MLW
(charging six members of MS-13 with RICO conspiracy, including five charged with
participation in murder).
                                             2
       III.   Investigation into Other MS-13 Members in Massachusetts

       The case is complicated even further because ongoing investigations into MS-13

activities in Massachusetts are showing overlaps between this defendant and other co-

conspirators, including charged defendants. In particular, the government has informed

the defendant that an unindicted co-conspirator in this case is Manuel Yanes Cruz, a

defendant in a separate indictment charging RICO conspiracy in this District. See United

States v. Manuel Yanes Cruz, 19-cr-10268-LTS. That case is still before the Magistrate

Judge for pretrial proceedings and is positioned similarly to this case (i.e., defendant

charged with RICO conspiracy on behalf of the MS-13 enterprise; the defendant faces

significant sentencing exposure and the government’s investigation continues).

       Further adding complexity to the matter, both Mejia Alvarado (the defendant in

this case) and Yanes Cruz (the defendant in the other pending case) are subjects of the

ongoing murder investigation, and the cases against them seem to be increasingly

overlapping. To assist the defendant(s) evaluate the case(s) against them, the government

has been making discovery productions broader than that required by the rules, and has

been making early disclosures even about some of this uncharged conduct.             Both

defendants are also aware of the investigations into each other, and have generally been

given the discovery about each other.

       There is a strong possibility that if both matters continue towards trial—whether

on the current RICO conspiracy charge or on additional charges—the government will

seek to join these two cases for trial given the overlapping evidence.

       IV.    Safety and Security Concerns

       Before turning to discussion of the status of discovery, the government wishes to

highlight the significant safety and security concerns implicated by this case. This issue

                                             3
is and will continue to be relevant to a variety of pretrial issues (e.g., the need for a strict

protective order governing discovery; the viability of a trial, especially during COVID).

       In short, the government highlights that significant evidence exists that the MS-13

gang’s core operating principles include the murder those who are suspected of

cooperating with law enforcement. In this District alone, multiple MS-13 members have

been prosecuted and convicted for murdering and/or attempting to murder those who

are suspected of cooperating with law enforcement. See generally United States v.

Recinos Garcia et al., 15-10338-FDS. Separately pending in this District right now is an

ongoing prosecution of MS-13 members in United States v. Lopez Flores et al., 18-10450-

MLW where the allegations are that six MS-13 members murdered a teenage boy because

they [wrongly] believed he was cooperating with law enforcement. One or more of those

MS-13 members are unindicted co-conspirators in this case against Mejia Alvarado.

       V.     Timing and Status of Discovery

       As the summary above shows, this is a complex case and the defendant faces

significant exposure at trial. As a general matter, the government’s practice in these cases

has been to provide broad discovery, and the government is committed to doing so in this

case as well. The government has also been making voluntary disclosures of certain

material broader than what may be required by the discovery rules. As stated above,

however, the investigations into uncharged conduct complicate matters because even if

automatic discovery as to the charged conduct is generally complete, discovery into the

broader conspiracy and uncharged conduct is likely to continue. The defendant believes

that it is in his best interest to receive as much of the discovery about uncharged conduct

as possible before deciding how best to proceed next.



                                               4
       Further complicating issues, based on the safety and security concerns highlighted

above, that parties have negotiated and the Magistrate Judge has endorsed a protective

order that generally prohibits the defendant from receiving hard copies of discovery

materials in jail. [The reason for this is that the government’s investigations have revealed

that MS-13 members often seek proof of a witness’s cooperation in discovery before

putting out a “green light” or kill order on the witness.] Thus, although defense counsel

can generally show any of the discovery materials to the defendant in person—and

although defense counsel can share the substance of any discovery over the phone—

counsel cannot mail discovery to the jails or leave discovery with the defendants.

       This protocol, although necessary for safety and security, makes it difficult for

counsel to share discovery as easily or quickly as counsel might in the typical case, which

is a further reason that additional time is necessary for pretrial preparation, especially

because discovery includes information about uncharged conduct.

       VI.     Timing and Status of Pretrial Motions

       No pretrial motions are currently pending. The parties respectfully ask that no

motions deadline be set at this point given the issues discussed above.

       VII.    Estimated Number of Trial Days

       As to the estimate for the number of trial days, as required by Local Rule

116.5(c)(2)(E), the parties state that it is difficult to provide a reliable estimate at this time

given the complexities and unknowns summarized above. The government currently

estimates that its case-in-chief may take up to the three weeks.

       VIII. Period of Excludable Delay Under Speedy Trial Act and Request
             for Further Exclusion

       The court has excluded all time under the Speedy Trial Act from the date of the

arraignment through November 12, 2020 (the date of the recent status conference before
                                        5
the Magistrate Judge). The parties jointly request that the court further exclude time and

enter an order of excludable delay from November 13, 2020 through the date of the Initial

Status Conference before the District Judge.

       For the reasons discussed at the status conference before the Magistrate Judge,

and for the reasons above, the parties jointly state that excluding additional time is in the

interests of justice because counsel will need that time to review discovery and prepare

for trial. See generally 18 U.S.C. § 3161(h)(7)(A).



                                                  Respectfully submitted,

                                                  ANDREW E. LELLING
                                                  United States Attorney

                                             By: /s/ Kunal Pasricha
                                                 KUNAL PASRICHA
                                                 Assistant United States Attorney
                                                 District of Massachusetts




                                             6
                                  Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants.


                                              By: /s/ Kunal Pasricha
                                                  KUNAL PASRICHA
                                                  Assistant United States Attorney




                                              7
